Citation Nr: 1427716	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-16 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for obstructive sleep apnea with bronchial asthma for the period prior to June 8, 2009 and in excess of 50 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for allergic rhinitis with deviated septum status post septoplasty with turbinectomy.


REPRESENTATION

Veteran represented by:	Ronald C. Sykstus, Attorney-at-Law 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to June 1992 and from March 1998 to December 2008, with additional Reserve service between his periods of active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City.  Specifically, in April 2009, the RO granted service connection for rhinitis and asthma, assigning a noncompensable percent disability rating for rhinitis and a 30 percent rating for asthma, effective January 1, 2009.  In January 2010, the RO granted entitlement to service connection for obstructive sleep apnea, rated with bronchial asthma at 30 percent disabling from January 1, 2009 and at 50 percent disabling from June 8, 2009.  The Veteran timely appealed the assigned disability ratings.

During the appeal process, in a February 2010 rating decision, a decision review officer awarded the Veteran an initial 10 percent rating for rhinitis.  However, as claimants are generally presumed to be seeking the maximum benefit allowed by law and regulation, the issue of entitlement to a higher rating for rhinitis remains on appeal since the RO awarded less than the maximum available benefit.  AB v. Brown, 6 Vet.App. 35, 38 (1993).

In April 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in Montgomery, Alabama.  A transcript of the hearing has been associated with the claims file.  

The claims were remanded to the AOJ in February 2013 for additional development.  The directed development was accomplished, however, as discussed below, new evidence has been received that gives rise to additional development that is necessary before the Board can adjudicate the claim.   

In April 2014, subsequent to the issuance of the January 2014 supplemental statement of the case (SSOC), the Veteran submitted additional evidence in support of his claims, namely private treatment records including a maxillofacial CT report as well as a surgical report regarding nasal surgery.  Although the Veteran has not submitted a waiver of agency of original jurisdiction (AOJ) consideration of this evidence, his claims for increased ratings are being remanded so the AOJ will have an opportunity to review the evidence such that no prejudice results to him as a result of the Board's consideration of this evidence for the limited purpose of issuing a comprehensive and thorough remand.  38 C.F.R. § 20.1304(c) (2013).

This appeal was processed using the Virtual VA paperless claims processing system.  In addition to the Veteran's Virtual VA file, there exists another electronic file in Veterans Benefits Management System (VBMS).  Relevant treatment records are located in the VBMS file.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of both electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

As discussed above, in April 2014, the Veteran submitted additional evidence consisting of private treatment records (a March 2014 maxillofacial CT report indicating a probable retention cyst on the floor of the left maxillary sinus as well as a recent nasal surgery report) which could relate to both of the issues on appeal.  The new evidence may be an indication of worsening since the December 2013 VA examination, or may otherwise affect the determination of the December 2013 VA examiner's opinion regarding the severity of the disorders.  Specifically, with respect to service-connected rhinitis, the maxillofacial CT report may indicate whether the Veteran had polyps or something analogous to polyps.  In this regard, the report indicated that the Veteran had probable retention cyst on the floor of the left maxillary sinus.  Further, as the Veteran has reported difficulty breathing as a symptom associated with both disabilities, the Board finds that the new medical records may be pertinent to the claim for a higher rating for sleep apnea as well.  In this regard, the April 2014 surgical report indicates that the Veteran underwent a nasal surgery in April 2014.  Based on the foregoing, an addendum opinion from the December 2013 VA examiner, regarding the severity of both claims, is required.  See Snuffer v. Gober, 10 Vet.App. 400 (1997); Caffrey v. Brown, 6 Vet.App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, as the Veteran required nasal surgery following the receipt of the most recent Tricare treatment records printed in September 2013, there may be relevant, outstanding Tricare treatment records.  Any relevant, outstanding treatment records should be obtained. 

Lastly, regarding the claim for higher initial ratings for sleep apnea, the Board observes that the January 2014 SSOC only addressed whether a rating in excess of 50 percent was warranted; however, it does not appear that the AOJ increased the initial staged rating for the period prior to June 8, 2009, from 30 percent to 50 percent.  Thus, an SSOC as to the initial staged rating for the period prior to June 8, 2009 is necessary.  Additionally, such SSOC should consider the entirety of the evidence of record, to include the aforementioned evidence received subsequent to the issuance of the January 2014 SSOC.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider, to include those he sees through Tricare, who has treated him for rhinitis and/or obstructive sleep apnea with asthma since September 2013.  After securing any necessary authorization from him, obtain all identified treatment records which are not already of record, to include records of his treatment through Tricare.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain them would be futile; any such determination should be documented in the claims file. The Veteran must be notified of the attempts made as well as why further attempts would be futile, and allowed the opportunity to provide any copies of such records in his possession, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all outstanding records have been associated with the claims file, return the file to the VA examiner who conducted the December 2013 VA examination, for an addendum opinion.  The claims file and a copy of this Remand must be made available to the examiner.  If the December 2013 VA examiner is not available, forward the file to another VA examiner for an addendum opinion to the December 2013 VA examination report.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  The need for an additional examination of the Veteran for his obstructive sleep apnea and rhinitis is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is asked to consider the private treatment records received since the December 2013 VA examination, in particular the March 2014 maxillofacial CT scan as well as the April 2014 nasal surgery report.  The examiner is asked to indicate whether, in light of the recent treatment, there are any changes to the responses on the December 2013 disability benefits questionnaire (DBQ) with respect to the sleep apnea and rhinitis disabilities.  The examiner is asked to specifically discuss whether the "probable retention cyst" noted in the March 2014 maxillofacial CT report is analogous to a polyp.

Any opinion offered must be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the January 2014 SSOC.  The AOJ should specifically consider the propriety of the initially assigned rating of 30 percent for the Veteran's obstructive sleep apnea with bronchial asthma prior to June 8, 2009, in addition to his currently assigned 50 percent rating.  If the claims remain denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



